
	

113 HRES 334 IH: Condemning the attack that occurred at the Oak Creek Sikh Gurdwara on August 5, 2012, and honoring the memory of those who died in the attack.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 334
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Valadao (for
			 himself, Ms. Chu,
			 Mr. Ryan of Wisconsin,
			 Mr. Grijalva,
			 Mr. Costa,
			 Ms. Matsui,
			 Mr. Honda,
			 Ms. Lee of California,
			 Mr. McNerney,
			 Mr. Conyers,
			 Mr. Holt, Ms. Lofgren, Mr.
			 Nunes, Mr. LaMalfa,
			 Mr. Kind, Mr. Ribble, Mr.
			 Garamendi, Ms.
			 Ros-Lehtinen, Mr. Bera of
			 California, Ms.
			 Schakowsky, Mr. Van
			 Hollen, Mr. Petri,
			 Mr. Takano, and
			 Mr. Sensenbrenner) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Condemning the attack that occurred at the
		  Oak Creek Sikh Gurdwara on August 5, 2012, and honoring the memory of those who
		  died in the attack.
	
	
		Whereas on Sunday, August 5, 2012, a mass shooting took
			 place, fueled by intolerance, killing 6 worshipers at the Sikh Temple of
			 Wisconsin, a Gurdwara, in Oak Creek, Wisconsin;
		Whereas the attack occurred as members of the congregation
			 prepared langar, a free community meal served to all visitors to Gurdwaras,
			 regardless of their race, religion, sex, or social background;
		Whereas 4 individuals were injured including a responding
			 officer, Lieutenant Brian Murphy, who was shot 15 times at close range;
		Whereas Lieutenant Brian Murphy and all the first
			 responders to the Oak Creek Gurdwara demonstrated great courage in their quick
			 response to the shooting, ultimately saving lives;
		Whereas in the United States, Sikhs have endured high
			 levels of stereotyping, bullying, and violence, all of which rose dramatically
			 in the wake of the attacks of September 11, 2001;
		Whereas the Associated Press reported that more than 700
			 such incidents of intolerance targeting Sikhs took place over the last
			 decade;
		Whereas the Oak Creek shooting was one of the most lethal
			 attacks on a place of worship in the United States since the 1963 bombing of
			 the 16th Street Baptist Church and another sad example of violence and
			 intolerance against Sikhs;
		Whereas the Sikh community responded to the shooting in
			 Oak Creek with compassion and stayed true to the Sikh principle of Chardi Kala,
			 remaining in high spirits;
		Whereas although the effects of this shooting will be felt
			 for years to come, the Oak Creek community will continue to overcome the
			 tragedy and become stronger than before with a renewed sense of oneness,
			 understanding, and cooperation; and
		Whereas the August 5, 2012, shooting was not just a Sikh
			 tragedy, but an American tragedy: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns in the
			 strongest possible terms the horrific attack that occurred at the Sikh Temple
			 of Wisconsin on August 5, 2012;
			(2)honors the memory
			 of Suveg Singh Khattra, Satwant Singh Kaleka, Ranjit Singh, Sita Singh,
			 Paramjit Kaur, and Prakash Singh, who died in the attack;
			(3)offers its
			 heartfelt condolences to the families, friends, and loved ones of those who
			 died in the attack;
			(4)applauds the bravery of Lieutenant Brian
			 Murphy and other first responders who prevented the gunman from potentially
			 taking more lives and quickly treated wounded individuals; and
			(5)condemns
			 intolerance, including religious and racial discrimination, and calls for
			 continued vigilance against violence.
			
